FILED
                          NOT FOR PUBLICATION                                     MAY 28 2021
                                                                              SUSAN M. SPRAUL, CLERK
                                                                                U.S. BKCY. APP. PANEL
          UNITED STATES BANKRUPTCY APPELLATE PANEL                              OF THE NINTH CIRCUIT

                    OF THE NINTH CIRCUIT

 In re:                                             BAP No. CC-20-1103-FLT
 CRYSTAL CATHEDRAL MINISTRIES,
             Debtor.                                Bk. No. 2:12-bk-15665-RK

 DOUGLAS L. MAHAFFEY,
              Appellant,
 v.                                                 MEMORANDUM*
 CAROL MILNER,
              Appellee.

               Appeal from the United States Bankruptcy Court
                    for the Central District of California
                Robert N. Kwan, Bankruptcy Judge, Presiding

Before: FARIS, LAFFERTY, and TAYLOR, Bankruptcy Judges.


                                 INTRODUCTION

      This appeal arises out of a dispute between chapter 111 debtor Crystal

Cathedral Ministries (“CCM”) and appellee Carol Milner about the


      *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
Civil Procedure.
contents of seven storage containers. Neither CCM nor Ms. Milner knows

what is in those containers; there is no inventory of their contents, and no

one has opened them for many years. But even though the parties literally

do not know what they are fighting over, they have spent about a decade

and hundreds of thousands of dollars warring over the unknown contents

of the containers.

      Specifically, this is an appeal from an order in which the bankruptcy

court employed its inherent powers to impose approximately $70,000 of

attorneys’ fees as a sanction against CCM’s attorney, appellant Douglas L.

Mahaffey. We conclude that the bankruptcy court did not abuse its

discretion in sanctioning Mr. Mahaffey for causing CCM to make reckless

and frivolous arguments for the improper purpose of pressuring

Ms. Milner to sign a release of claims. We AFFIRM.

                                   FACTS

A.    Prepetition events

      CCM is a Christian ministry founded in the 1970s by Dr. Robert

Schuller and Arvella Schuller. It operated a church on a large campus in

Orange County, California. Ms. Milner is Dr. Schuller’s daughter and was

involved in church operations.

      In the 1990s, Ms. Milner wrote a play entitled “Glory of Creation”

(the “Play”). She reached an agreement with CCM to stage the play on the

CCM campus in summer 2005. The production was elaborate: it included

video presentations on IMAX-sized screens, aerialists, and twenty-foot-tall

                                      2
puppets. CCM allegedly spent millions of dollars to stage the Play and

reportedly lost $13 million on the production. CCM thereafter decided to

cease staging the Play, but Ms. Milner argued that this breached her

agreement with CCM.

     In July 2006, the parties entered into a settlement agreement

(“Settlement Agreement”) that divided the physical assets related to the

Play between Ms. Milner and CCM. The Settlement Agreement included a

nonexclusive list of the assets allocated to Ms. Milner (the “Play Property”)

and a preface that said that “CCM will keep all goods in [the] same

condition as they were in at the end of the ’05 season. CCM will not use

[the] goods without prior, written approval of [Ms. Milner].” Ms. Milner

claims that this provision obligates CCM to store her property in

perpetuity at CCM’s expense.

     The Settlement Agreement also provided that Ms. Milner would hold

all intellectual property rights in the Play, that CCM would defend and

indemnify Ms. Milner against potential copyright infringement claims, and

that CCM would pay Ms. Milner about $900,000 over a four-year period.

Both parties agreed not to disparage each other.

     At some point, CCM stored the Play Property in seven large trailers

and parked them on leased property; the trailers have remained there for

over a decade.

B.   CCM’s chapter 11 bankruptcy case

     On October 18, 2010, CCM filed a chapter 11 petition. It did not

                                      3
schedule the Settlement Agreement as an executory contract. Nor did it

mention the Settlement Agreement in its motion for an order authorizing

rejection of executory contracts.

      Ms. Milner filed four proofs of claim relating to a housing allowance,

copyright infringement, and breach of an oral employment contract. None

of her proofs of claim related to the storage of the Play Property pursuant

to the Settlement Agreement. After an evidentiary hearing, the bankruptcy

court allowed part of her housing allowance claim, Ms. Milner withdrew

some of her claims, and the bankruptcy court disallowed the rest. The

bankruptcy court also awarded CCM its attorneys’ fees for litigating claims

by Ms. Milner and other members of the Schuller family.

      Meanwhile, the Official Committee of Unsecured Creditors

(“Committee”) filed a proposed plan that authorized liquidation of

substantially all of CCM’s real property assets. It also provided that “[a]ny

contracts not designated for assumption or rejection at or before the

Confirmation Hearing, shall be deemed rejected as of the Effective Date.” It

stated that, “upon the Effective Date, Debtor shall be discharged of liability

for payment of debts incurred before confirmation of the Plan, to the extent

specified in 11 U.S.C. § 1141.”

      After a plan confirmation hearing, the bankruptcy court issued its

confirmation order that attached a list of executory contracts that were

assumed and a list of executory contracts that were rejected. Neither list

included the Settlement Agreement.

                                      4
      While the bankruptcy case was pending, CCM and Ms. Milner made

some efforts to resolve the issues concerning the Play Property. It appears

that Ms. Milner took possession of some but not all of the Play Property,

the rest of the Play Property remained (or was placed) in the containers,

and the discussions sputtered out.

      On May 20, 2016, the bankruptcy court entered a final decree closing

the case.

C.    CCM’s state court action against Ms. Milner

      CCM grew weary of paying to store the Play Property in a storage

yard. In 2017, CCM demanded that Ms. Milner take possession of the items

and threatened to dispose of them. It represented that it cost thousands of

dollars to lease the storage yard and would cost thousands of dollars more

to remove and dispose of the property. Ms. Milner did not accede to this

demand.

      In November 2017, CCM, represented by Mr. Mahaffey, filed a

complaint against Ms. Milner in California state court for declaratory and

injunctive relief (the “State Court Action”). The complaint asserted that the

Settlement Agreement was an executory contract that was rejected in the

bankruptcy case, so CCM’s relationship with Ms. Milner became one of

gratuitous bailment that CCM could terminate at will. It stated that CCM

chose to end that relationship, which “terminated CCM’s duty to comply

with the agreement and relieved it of any and all obligations to any future

performance on the 2006 agreement to store” the Play Property. It also

                                      5
sought injunctive relief compelling Ms. Milner to remove the Play Property

from CCM’s premises or allowing CCM to dispose of those items at

Ms. Milner’s expense.

      Ms. Milner, who was represented by Harold J. Light, filed an answer

and asserted twenty-one affirmative defenses. Among those defenses, she

asserted that CCM’s obligations under the Settlement Agreement were not

extinguished at confirmation, CCM had an obligation to store and maintain

the Play Property, CCM had failed to allow her reasonable access to the

Play Property, and CCM had failed to redeliver the Play Property to her.

D.    CCM’s motion for contempt against Ms. Milner and her counsel

      After some unsuccessful efforts to resolve the matter, Mr. Mahaffey

sent Mr. Light an e-mail asserting that Ms. Milner violated the discharge

injunction by asserting affirmative defenses that claimed she had rights

under the Settlement Agreement. Mr. Mahaffey’s e-mail pressed

Ms. Milner to sign a release of claims under the Settlement Agreement and

“she can then come and retrieve the property.” The e-mail concluded, “The

permanent injunction terminated her ownership. Is she ready to sign a

release? If not, I look forward to your opposition.”

      Mr. Light responded that the Settlement Agreement was not

“rejected” during the bankruptcy case because it was not an executory

contract; Ms. Milner had completed all of her obligations long before the

bankruptcy proceedings. As such, she retained ownership rights to the

Play Property and could defend herself in the State Court Action.

                                      6
      In June 2018, while the State Court Action was still pending, CCM,

through Mr. Mahaffey, filed a motion for contempt (“Contempt Motion”)

in the bankruptcy court. CCM requested that the bankruptcy court issue an

order to show cause why it should not hold Ms. Milner and Mr. Light in

contempt for violation of the discharge injunction. It contended that

Ms. Milner violated the discharge injunction by asserting affirmative

defenses arising out of the allegedly rejected Settlement Agreement.

      CCM took the position that the plan confirmation order “resulted in a

discharge of the subject agreement between CCM and Milner which

terminated CCM’s duty, if any, to comply with the agreement.” At that

point, the discharge “relieved CCM of any and all obligations including,

inter alia, any liability to further store any of Milner’s play equipment, any

liability related to that play equipment, and any duties to further protect it

for the benefit of Milner.”

      CCM also argued that Ms. Milner waived any claims she had when

she failed to file a proof of claim based on the storage of the Play Property.

      Ms. Milner and Mr. Light opposed the Contempt Motion. They

argued that the Settlement Agreement was not an executory contract

because Ms. Milner had no material unperformed obligations under that

agreement. They also argued that she did not need to file a proof of claim

to assert ownership of the Play Property. They contended that they had a

good faith belief that the discharge injunction did not apply to their actions.

Further, they asserted that once CCM “returned to the fray” by filing the

                                       7
State Court Action, Ms. Milner was entitled to defend herself.

     Additionally, Ms. Milner and Mr. Light requested sanctions against

Mr. Mahaffey under Rule 9011 for filing the Contempt Motion.

     In its reply, CCM argued that Ms. Milner had waived her right to

pursue personal property claims related to the Play Property because she

had litigated other rights under the Settlement Agreement. It claimed that

Ms. Milner knew that CCM disputed her ownership rights in the Play

Property and that any duty it had to store the Play Property was

discharged when Ms. Milner did not object or file a proof of claim. It

argued that she knowingly waived her personal property claims. It also

disputed her claim that she had a subjective good faith belief that the

discharge injunction did not apply to her.

     Finally, CCM argued that the Settlement Agreement was an

executory contract because both parties had unperformed obligations.

     Ms. Milner sent Mr. Mahaffey a letter requesting that CCM withdraw

the Contempt Motion and its frivolous claims or she would seek Rule 9011

sanctions. But Ms. Milner did not contemporaneously serve an unfiled

motion under Rule 9011. CCM did not withdraw the Contempt Motion.

     At a status conference, CCM, represented by Mr. Mahaffey, raised a

new set of arguments: that, under nonbankruptcy law, it had never

effectively transferred the Play Property to Ms. Milner, and the Settlement

Agreement was unenforceable.

     The bankruptcy court set an evidentiary hearing as to whether the

                                      8
Play Property had been transferred and whether the Settlement Agreement

was an executory contract.

     In its trial brief, CCM added more nonbankruptcy reasons why the

Settlement Agreement was unenforceable: lack of consideration and

unconscionability. It also advanced new reasons why the Settlement

Agreement was an executory contract: Ms. Milner had not performed her

obligation to resolve ownership of some of the Play Property, and CCM

had an unperformed obligation to fund a trust to cover its payment

obligations to Ms. Milner.

     After an evidentiary hearing, the bankruptcy court issued its

memorandum decision and order (“Contempt Order”) denying the

Contempt Motion because CCM had failed to prove that Ms. Milner had

knowingly and willfully violated the discharge injunction. It held that the

Settlement Agreement was not an executory contract because Ms. Milner

did not have any material unperformed obligations. The court also held

that the plan confirmation order had no claim preclusive effect on

Ms. Milner’s right to enforce the Settlement Agreement because the

litigated proofs of claim had nothing to do with CCM’s obligation to store

the Play Property. Finally, it rejected CCM’s arguments that the Settlement

Agreement was unenforceable under nonbankruptcy law.

     CCM appealed the Contempt Order to this Bankruptcy Appellate

Panel but voluntarily dismissed the appeal. The Contempt Order is now

final and no longer appealable.

                                      9
E.    Ms. Milner’s motion for sanctions against CCM and its counsel

      Ms. Milner filed a motion for sanctions (“Sanctions Motion”) against

CCM and Mr. Mahaffey pursuant to Rule 9011 and the bankruptcy court’s

inherent authority. She sought over $113,000 in attorneys’ fees for CCM’s

prosecution of the Contempt Motion.

      Ms. Milner requested sanctions under Rule 9011 because

Mr. Mahaffey had failed to undertake a reasonable prefiling inquiry and

made patently incorrect arguments regarding executory contracts, the

effect of the plan discharge, ownership of the Play Property, and her duties

under the Settlement Agreement. She asserted that the Contempt Motion

was meant to harass her and force her to release CCM from damage claims

relating to the Play Property. She also argued that the court could exercise

its inherent authority to award her attorneys’ fees.

      CCM and Mr. Mahaffey separately opposed the Sanctions Motion.

CCM argued that the motion was untimely because Ms. Milner did not

serve it until it was too late for CCM to withdraw the Contempt Motion

and until after the court had already denied the Contempt Motion. It

further argued that Ms. Milner did not identify any conduct or improper

purpose attributable to CCM.

      Mr. Mahaffey argued that the Sanctions Motion was deficient

because Ms. Milner did not serve an unfiled copy of the motion twenty-one

days prior to filing it. He also argued that sanctions are unavailable under

the court’s inherent authority where there is another basis for granting

                                      10
sanctions (such as Rule 9011). Finally, Mr. Mahaffey argued that he

conducted himself and made arguments in good faith. He said that he did

not intend to harass Ms. Milner and that other counsel for CCM shared the

same legal opinion that the Settlement Agreement was an executory

contract.

      The bankruptcy court held a hearing on the Sanctions Motion. The

court was concerned that Ms. Milner’s papers did not sufficiently identify

each statement that was allegedly false or made in bad faith. Over

Mr. Mahaffey’s and CCM’s objection, the court directed Ms. Milner to file a

brief “identifying citations to the record that you’re saying is offending,

why it’s offending, so that they know, they can respond.” The court

permitted Mr. Mahaffey and CCM to file responses.

      In her supplemental brief, Ms. Milner argued that the court could

sanction CCM and Mr. Mahaffey for their bad faith pursuant to its inherent

powers. She pointed to particular instances of Mr. Mahaffey’s bad faith:

   • Asserting that the Settlement Agreement was an executory contract

      that was rejected during the bankruptcy case, even though CCM had

      considered whether to reject it but took no action;

   • Filing the Contempt Motion to pressure Ms. Milner to sign a release,

      as evidenced by Mr. Mahaffey’s e-mails;

   • Misrepresenting a California state court case in the reply brief to the

      Contempt Motion;

   • Submitting a false declaration as to the availability of CCM board

                                      11
      members to offer testimony;

   • Failing to subpoena its trial witness or bring her to the hearing so that

      she could not be questioned as to her allegedly false declaration;

   • Failing to turn over documents prior to the hearing; and

   • Presenting false and misleading legal arguments at the hearing.

      In response, Mr. Mahaffey argued that Ms. Milner conceded that

Rule 9011 sanctions were unavailable. He contended that, because the

alleged conduct was covered by Rule 9011, the court could not exercise its

inherent authority. He also said that none of his arguments were made in

bad faith because he conducted independent research, relied on the legal

opinions of other attorneys, and had a sound basis for making those

arguments. Finally, he argued that there was no improper purpose in filing

the Contempt Motion.

      The bankruptcy court issued its 126-page memorandum decision

granting in part and denying in part the Sanctions Motion. It denied the

Sanctions Motion as to CCM but granted it as to Mr. Mahaffey pursuant to

its inherent authority.

      The bankruptcy court held that sanctions were inappropriate under

Rule 9011 because Ms. Milner did not serve Mr. Mahaffey with a copy of

the Sanctions Motion at least twenty-one days prior to filing it and did not

file the Sanctions Motion before the court decided the Contempt Motion,

which necessarily meant that Mr. Mahaffey could not withdraw the

Contempt Motion.

                                      12
      Nevertheless, the bankruptcy court held that it could exercise its

inherent authority to sanction Mr. Mahaffey’s bad faith conduct. It held

that his misstatements of law and fact were both frivolous and reckless.

      First, the bankruptcy court sanctioned Mr. Mahaffey for arguing that

Ms. Milner’s affirmative defenses in the State Court Action violated the

discharge injunction. He did not cite any legal authority in the Contempt

Motion in support of his contention that Ms. Milner could be held liable for

defending herself. The court noted that he ignored Boeing North American,

Inc. v. Ybarra (In re Ybarra), 424 F.3d 1018 (9th Cir. 2005), which stands for

the proposition that a party who defends itself after a debtor “returns to

the fray” post-discharge does not violate the discharge injunction.

      Second, the court held that the Settlement Agreement was not an

executory contract and that Mr. Mahaffey’s arguments to the contrary were

baseless. It was not swayed by his argument that he relied on other

attorneys and faulted him for failing to conduct an independent factual or

legal inquiry.

      Third, the court held that Mr. Mahaffey’s misrepresentation of legal

authority was reckless and indicative of bad faith, not an honest mistake.

      Fourth, the bankruptcy court held that the nonbankruptcy challenges

to the enforceability of the Settlement Agreement were also frivolous and

reckless and that his statements lacked a reasonable factual basis.

      Fifth, the bankruptcy court ruled that Mr. Mahaffey’s prefiling

inquiry into the law and facts of the case was reckless and not reasonable.

                                       13
The court held that Mr. Mahaffey failed to undertake a reasonable inquiry,

including “basic legal research.” It ruled that Mr. Mahaffey had crossed the

line between zealous advocacy and “frivolous, reckless advocacy.”

     The bankruptcy court held that Mr. Mahaffey made these frivolous,

reckless, and baseless arguments with an improper purpose: to increase

litigation and expand the issues to force Ms. Milner to release her claims

against CCM. Rather than bringing CCM’s claims in the existing State

Court Action, “he multiplied the litigation proceedings” with the “purpose

of browbeating Milner into releasing her claims by forum shopping and

bringing additional litigation in another court because he was not making

the progress that he wanted in the pending state court litigation.”

     The bankruptcy court next considered the reasonableness of the

requested attorneys’ fees and allowed $69,400 in fees and $729.26 in costs.

     The court issued its order (“Sanctions Order”) granting in part and

denying in part the Sanctions Motion. Mr. Mahaffey timely appealed.

                              JURISDICTION

     The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(1) and (b)(2)(A). We have jurisdiction under 28 U.S.C. § 158.

                                   ISSUE

     Whether the bankruptcy court abused its discretion in sanctioning

Mr. Mahaffey.

                        STANDARDS OF REVIEW

     We review for an abuse of discretion the bankruptcy court’s decision

                                     14
to award sanctions. See Miller v. Cardinale (In re DeVille), 361 F.3d 539, 547

(9th Cir. 2004). We similarly review for an abuse of discretion the

bankruptcy court’s decision on the amount of sanctions. See Marsch v.

Marsch (In re Marsch), 36 F.3d 825, 831 (9th Cir. 1994).

      To determine whether the bankruptcy court abused its discretion, we

conduct a two-step inquiry: (1) we review de novo whether the bankruptcy

court “identified the correct legal rule to apply to the relief requested” and

(2) if it did, we consider whether the bankruptcy court’s application of the

legal standard was illogical, implausible, or without support in inferences

that may be drawn from the facts in the record. United States v. Hinkson, 585

F.3d 1247, 1262-63 & n.21 (9th Cir. 2009) (en banc).

      “Whether an appellant’s due process rights were violated is a

question of law we review de novo.” DeLuca v. Seare (In re Seare), 515 B.R.

599, 615 (9th Cir. BAP 2014) (citing Miller v. Cardinale (In re DeVille), 280

B.R. 483, 492 (9th Cir. BAP 2002), aff’d, 361 F.3d 539 (9th Cir. 2004)). “De

novo review requires that we consider a matter anew, as if no decision had

been made previously.” Francis v. Wallace (In re Francis), 505 B.R. 914, 917

(9th Cir. BAP 2014) (citations omitted).

      We review the bankruptcy court’s factual findings for clear error.

Honkanen v. Hopper (In re Honkanen), 446 B.R. 373, 378 (9th Cir. BAP 2011).

A finding of fact is clearly erroneous if it is illogical, implausible, or

without support in the record. Retz v. Samson (In re Retz), 606 F.3d 1189,

1196 (9th Cir. 2010). The bankruptcy court’s choice among multiple

                                        15
plausible views of the evidence cannot be clear error. United States v. Elliott,

322 F.3d 710, 715 (9th Cir. 2003).

                                DISCUSSION

A.    The bankruptcy court properly exercised its inherent authority to
      sanction Mr. Mahaffey.
      Mr. Mahaffey argues that the bankruptcy court could not exercise its

inherent authority to sanction him once it determined that Rule 9011

sanctions were unavailable. We disagree.

      It is well settled that the bankruptcy court may sanction a party or an

attorney under its inherent authority. Fink v. Gomez, 239 F.3d 989, 994 (9th

Cir. 2001) (holding that “an attorney’s reckless misstatements of law and

fact, when coupled with an improper purpose, such as an attempt to

influence or manipulate proceedings in one case in order to gain tactical

advantage in another case, are sanctionable under a court’s inherent

power.”). Mr. Mahaffey argues that the court cannot use its inherent

authority to impose sanctions when other mechanisms are available.

      The Supreme Court in Chambers v. NASCO, Inc., 501 U.S. 32 (1991),

rejected Mr. Mahaffy’s position. It held that the unavailability of sanctions

under a rule or statute did not displace the court’s inherent sanction

authority:

            There is, therefore, nothing in the other sanctioning
      mechanisms or prior cases interpreting them that warrants a
      conclusion that a federal court may not, as a matter of law,
      resort to its inherent power to impose attorney’s fees as a


                                       16
      sanction for bad-faith conduct. This is plainly the case where
      the conduct at issue is not covered by one of the other
      sanctioning provisions. But neither is a federal court
      forbidden to sanction bad-faith conduct by means of the
      inherent power simply because that conduct could also be
      sanctioned under the statute or the Rules. A court must, of
      course, exercise caution in invoking its inherent power, and it
      must comply with the mandates of due process, both in
      determining that the requisite bad faith exists and in assessing
      fees. Furthermore, when there is bad-faith conduct in the
      course of litigation that could be adequately sanctioned under
      the Rules, the court ordinarily should rely on the Rules rather
      than the inherent power. But if in the informed discretion of
      the court, neither the statute nor the Rules are up to the task,
      the court may safely rely on its inherent power.

Id. at 50 (internal citation omitted) (emphases added).

      The Ninth Circuit has stated that Chambers:

      emphatically rejected the notion that . . . the sanctioning
      provisions in the Federal Rules of Civil Procedure displaced the
      inherent power to impose sanctions for bad faith conduct. . . .
      [G]iven the inadequacy of rules and statutes to sanction
      [appellants’] misconduct, the bankruptcy court correctly relied
      upon its inherent power as a sanctioning tool.

In re DeVille, 361 F.3d at 551.

      Under controlling precedent in Chambers and DeVille, it was not error

for the bankruptcy court to utilize its inherent authority to sanction

Mr. Mahaffey. The unavailability of sanctions under Rule 9011 – due to

Ms. Milner’s failure to follow Rule 9011’s procedures – did not deprive the

court of its inherent power to impose sanctions.

                                      17
B.    The bankruptcy court did not abuse its discretion in sanctioning
      Mr. Mahaffey.

      Mr. Mahaffey argues that the court should not have imposed

inherent power sanctions. We disagree and defer to the court’s findings

that Mr. Mahaffey acted frivolously and recklessly.

      Federal courts, including bankruptcy courts, have inherent power to

impose sanctions for a broad range of willful or improper litigation

conduct. See Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178, 1196 (9th Cir.

2003). “Before awarding sanctions under its inherent powers, however, the

court must make an explicit finding that counsel’s conduct ‘constituted or

was tantamount to bad faith.’” Primus Auto. Fin. Servs., Inc. v. Batarse, 115

F.3d 644, 648 (9th Cir. 1997) (citation omitted); see also Fink, 239 F.3d at 992

(“In reviewing sanctions under the court’s inherent power, our cases have

consistently focused on bad faith. . . . [A] specific finding of bad faith . . .

must precede any sanction under the court’s inherent powers.” (citations

and quotation marks omitted)).

      The Ninth Circuit has stated that a court may impose sanctions

pursuant to its inherent authority when it finds:

      willful actions, including recklessness when combined with an
      additional factor such as frivolousness, harassment, or an
      improper purpose. . . . [A]n attorney’s reckless misstatements of
      law and fact, when coupled with an improper purpose, such as
      an attempt to influence or manipulate proceedings in one case
      in order to gain tactical advantage in another case, are
      sanctionable under a court’s inherent power.

                                        18
Fink, 239 F.3d at 994.

      In the Civil Rule 11 context, the Ninth Circuit has stated that

frivolousness means “both baseless and made without a reasonable and

competent inquiry.” Moore v. Keegan Mgmt. Co. (In re Keegan Mgmt. Co., Sec.

Litig.), 78 F.3d 431, 434 (9th Cir. 1996) (quoting Townsend v. Holman

Consulting Corp., 929 F.2d 1358, 1362 (9th Cir. 1990) (en banc)).

      While there does not appear to be a single definition of recklessness,

the Ninth Circuit has stated in the context of sanctions that “recklessness

might be defined as a departure from ordinary standards of care that

disregards a known or obvious risk of material misrepresentation.” Thomas

v. Girardi (In re Girardi), 611 F.3d 1027, 1038 n.4 (9th Cir. 2010).

      The Ninth Circuit has urged restraint: “forceful and effective

representation often will call for innovative arguments. For this reason,

sanctions should be reserved for the rare and exceptional case where the

action is clearly frivolous, legally unreasonable or without legal

foundation, or brought for an improper purpose.” Primus Auto. Fin. Servs.,

Inc., 115 F.3d at 649 (citation and quotation marks omitted).

      1.    Mr. Mahaffey’s disregard of the “return to the fray” doctrine
            was frivolous and reckless.

      Mr. Mahaffey argued in the bankruptcy court that Ms. Milner

violated the discharge injunction by asserting affirmative defenses in the

State Court Action. However, Ms. Milner only raised those defenses

because Mr. Mahaffey caused CCM to “return to the fray” post-discharge.

                                        19
In the bankruptcy court, Mr. Mahaffey ignored binding authority and

pressed ahead with the Contempt Motion. He also ignores this point on

appeal. This is an independently sufficient basis to affirm the Sanctions

Order.2

      In Ybarra, the chapter 11 debtor received a discharge but then

returned to the state court to resume prepetition litigation against her

employer. She was ultimately unsuccessful, and her employer recovered

attorneys’ fees. The Ninth Circuit considered whether the fee award was

barred by the discharge injunction. In determining that it was not, it stated

that “we have held that post-petition attorney fee awards are not

discharged where post-petition, the debtor voluntarily ‘pursue[d] a whole

new course of litigation,’ commenced litigation, or ‘return[ed] to the fray’

voluntarily.” 424 F.3d at 1024 (citation omitted). It further explained that,

“[e]ven if a cause of action arose pre-petition, the discharge shield cannot

be used as a sword that enables a debtor to undertake risk-free litigation at

others’ expense. Personal liability for fees incurred through the voluntary

pursuit of litigation initiated post-petition is more consistent with the

purpose of discharge.” Id. at 1026 (citation omitted).

      Ybarra is squarely on point, and Mr. Mahaffey has never even

addressed it, let alone attempted to distinguish it.3 When CCM filed the


      2
        Because we agree with the bankruptcy court on this point, we need not address
the other bases of its findings of recklessness and frivolousness.
      3
          When the Panel directly questioned Mr. Mahaffey’s counsel at oral argument as
                                           20
State Court Action, it initiated new post-discharge litigation, so Ms. Milner

was entitled to defend herself.

       The bankruptcy court correctly held that “Milner defending herself in

post-confirmation litigation initiated by CCM was not a violation of the

discharge injunction since the reorganized debtor ‘returned to the fray’ by

initiating litigation.” The bankruptcy court also correctly held that

Mr. Mahaffey’s argument was incorrect and without any legal basis. It is

inexcusable that an attorney should blatantly ignore binding precedent or

fail to educate himself as to the law.

       The bankruptcy court thus concluded that Mr. Mahaffey behaved

frivolously and recklessly. It said that he completely ignored binding

authority rejecting his position, and “[i]n proceeding with CCM’s

Contempt Motion, Debtor’s Counsel failed to rebut these substantial legal

arguments put forth by Milner, which he did at his peril.”

       We agree with the bankruptcy court’s analysis. At bottom,

Mr. Mahaffey is contending that the bankruptcy court’s orders not only

extinguished Ms. Milner’s rights but barred her from arguing otherwise.

Put simply, when CCM sued Ms. Milner, CCM said, “The bankruptcy

court’s orders mean this,” which gave Ms. Milner the right to say, “No,

they don’t.”


to why his choice to ignore Ybarra was not reckless, counsel deflected and discussed
instead the objective contempt standard in Taggart v. Lorenzen, 139 S. Ct. 1795 (2019),
rather than answering the Panel’s question.

                                            21
      Mr. Mahaffey did not just make an incorrect legal argument, but he

completely ignored binding authority to the contrary. He failed – both in

the bankruptcy court and before this Panel – to provide any authority

supporting his position or even to address Ms. Milner’s arguments. It was

not error for the court to conclude that Mr. Mahaffey’s arguments and

conduct were frivolous and reckless.

      2.    The bankruptcy court’s finding of improper purpose was not
            clearly erroneous.

      Mr. Mahaffey challenges the bankruptcy court’s finding that he filed

the Contempt Motion for the improper purpose of pressuring Ms. Milner

to release her claims. He argues that he only sought to take advantage of

the bankruptcy court’s expertise. We find no error.

      The Ninth Circuit has held that an “improper purpose, such as an

attempt to influence or manipulate proceedings in one case in order to gain

tactical advantage in another case,” can support sanctions under a court’s

inherent authority. Fink, 239 F.3d at 994.

      The bankruptcy court found, as a matter of fact, that CCM filed the

Contempt Motion to forum shop, multiply the litigation, and “browbeat”

Ms. Milner to release all of her claims against CCM. It specifically

referenced the correspondence from Mr. Mahaffey in which he pressed

Ms. Milner to sign the release and threatened to otherwise go forward with

the Contempt Motion. This finding is not clearly erroneous.

C.    The bankruptcy court did not deny Mr. Mahaffey due process.

                                       22
      Mr. Mahaffey argues that the bankruptcy court denied him due

process because he was not fully and timely apprised of his improper

conduct. He is wrong.

      Procedural due process requires notice and an opportunity to be

heard. See Tennant v. Rojas (In re Tennant), 318 B.R. 860, 870 (9th Cir. BAP

2004). According to the United States Supreme Court:

      An elementary and fundamental requirement of due process in
      any proceeding which is to be accorded finality is notice
      reasonably calculated, under all the circumstances, to apprise
      interested parties of the pendency of the action and to afford
      them an opportunity to present their objections. The notice
      must be of such nature as reasonably to convey the required
      information, . . . and it must afford a reasonable time for those
      interested to make their appearance[.]

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations

omitted).

      In considering due process required for a sanctions award, the Ninth

Circuit has stated that:

      whether the bankruptcy court’s inherent power can support the
      attorney’s fees and costs portion of the sanction imposed . . .
      depends on whether [debtor and counsel] were . . . “provided
      with sufficient, advance notice of exactly which conduct was
      alleged to be sanctionable and, furthermore . . . [were] aware
      that [they] stood accused of having acted in bad faith.”

In re DeVille, 361 F.3d at 549 (quoting Fellheimer, Eichen & Braverman, P.C. v.

Charter Techs., Inc., 57 F.3d 1215, 1225 (3d Cir. 1995)). Here, Mr. Mahaffey

received notice of his sanctionable conduct, multiple warnings that
                                      23
Ms. Milner would seek sanctions against him, and an opportunity to

defend himself.

      Mr. Mahaffey argues that the notice was insufficient under Rule 9011

and the court cannot disregard the procedural safeguards of Rule 9011. He

fails to cite any authority for the novel proposition that the court cannot

impose sanctions pursuant to its inherent authority until the movant

complies with the procedures of Rule 9011. These are two different sources

of sanction power with different procedures, standards, and purposes.

There is ample binding authority for the proposition that a court may

impose inherent power sanctions even if the party seeking sanctions

botches the Rule 9011 procedures. See In re DeVille, 361 F.3d at 551 (holding

that, although Rule 9011 sanctions were inappropriate given movant’s

failure to serve the motion, sanctions pursuant to the court’s inherent

authority were appropriate).

      Mr. Mahaffey suggests that he was entitled to receive “repeated

objections,” before facing sanctions. There is no authority for this

proposition.

      He also argues that he was not given enough warning or sufficient

notice of the specific conduct until after Ms. Milner filed her supplemental

brief and that the bankruptcy court should not have permitted

supplemental briefing. He complains that he “was denied his right to a

proper hearing, one in which he was apprised of the specific conduct being

alleged against him, prior to that hearing.”

                                      24
      Unsurprisingly, Mr. Mahaffey offers no authority for the startling

proposition that due process prohibits a court from requesting post-

hearing briefing unless it holds another hearing. The bankruptcy court

gave Mr. Mahaffey a month to respond to Ms. Milner’s supplemental

filing, and he took advantage of that opportunity. He does not describe

anything concrete that he would have done at a second hearing that he

could not have done in his supplemental filing; at oral argument, his

counsel conceded that it cannot be known what evidence or argument he

would have offered.

      Finally, he contends that he was ambushed by the arguments in the

supplemental briefing, because both the bankruptcy court and the parties

had no idea as to the factual bases for the Sanctions Motion, which

necessitated new arguments in the supplemental briefing. But the

Sanctions Motion adequately put Mr. Mahaffey on notice of the offending

conduct; the court merely directed Ms. Milner to list the exact dates, filings,

statements, correspondence, and actions that supported her arguments.

The basis of the Sanctions Order should not have been a surprise to

Mr. Mahaffey.

      The bankruptcy court did not deprive Mr. Mahaffey of due process.

D.    The bankruptcy court did not err in calculating the award.

      Finally, Mr. Mahaffey argues that the bankruptcy court erred in

awarding Ms. Milner fees incurred in prosecuting the Sanctions Motion. He

argues that the Sanctions Motion was insufficient on its face and required
                                      25
supplemental briefing, so he should not be required to pay for her

counsel’s “deficient litigation.”

      The bankruptcy court reduced fees for counsel’s time spent on the

supplemental briefing, recognizing that the itemization of specific conduct

should have been included in the motion. We discern no abuse of

discretion.

                               CONCLUSION

      The bankruptcy court did not abuse its discretion in sanctioning

Mr. Mahaffey pursuant to its inherent authority. We AFFIRM.




                                     26